       Case 1:20-cv-03127-SAB                    ECF No. 113-3           filed 11/08/20          PageID.3286 Page 1 of 17
RETAIL Summary Report for "Political and Election Mail -- "All Clear" Checklist for Delivery/Retail Units" from 11/07/2020 to 11/07/2020 for
"CENTRAL | LAKELAND | All MPOOs"
Area       District    MPOO        Facility Name                    Total      No            Incomplete        Non-           Certified %
                       or ZIP                                       Count      Response                        Compliant                Certified
CENTRAL Lakeland       MPOO 1 Arlington Heights                     1          0             0                 0              1         100.00
CENTRAL     Lakeland     MPOO 1     Des Plaines Downtown          1          0             0                0               1           100.00
                                    Station
CENTRAL     Lakeland     MPOO 1     Des Plaines Main Post         1          0             0                0               1           100.00
                                    Office
CENTRAL     Lakeland     MPOO 1     Downtown Rockford             1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Elk Grove Village Branch      1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Evanston Main Office          1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Evanston North                1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Evanston South                1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Four Mile Station             1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Glenview Main Office          1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Gr Bay Downtown Station       1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Green Bay/John W Byrnes       1          0             0                0               1           100.00
                                    MPO
CENTRAL     Lakeland     MPOO 1     Hansen Road Station           1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     John P Cofrin Station         1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Kilburn Rockford              1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Loves Park Branch             1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     New Berlin                    1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Northfield                    1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Old Orchard Station           1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Racine Main Office            1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Rockford Broadway             1          0             0                0               1           100.00
                                    Station
CENTRAL     Lakeland     MPOO 1     Rockford East Station         1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Rockford Main Office          1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Rockford New Towne            1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Rosemont Branch               1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Skokie Main Office            1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Waukesha Main Office          1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     West Racine Station           1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 1     Winnetka                      1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 2     Big Bend Main Office          1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 2     Bristol Main Office           1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 2     Burlington Main Office        1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 2     Caledonia Wi, Main Office     1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 2     Camp Lake Main Office         1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 2     Cudahy Main Office            1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 2     Darien Main Office            1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 2     Delavan                       1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 2     Dousman Main Office           1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 2     Eagle                         1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 2     East Troy Main Office         1          0             0                0               1           100.00
CENTRAL     Lakeland     MPOO 2     Elkhorn Main Office           1          0             0                0               1           100.00
     Case 1:20-cv-03127-SAB                 ECF No. 113-3     filed 11/08/20   PageID.3287 Page 2 of 17
CENTRAL   Lakeland   MPOO 2   Fontana Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Franklin Branch             1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Franksville                 1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 2   Genesee Depot Main          1     0         0          0         1      100.00
                              Office
CENTRAL   Lakeland   MPOO 2   Genoa City Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Greendale Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Hales Corners Main Office   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Helenville Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Honey Creek Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Kansasville                 1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 2   Kenosha                     1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 2   Kenosha Carrier Annex       1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 2   Lake Geneva                 1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Lyons Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Mukwonago Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Muskego Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   New Munster Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   North Prairie               1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Oak Creek Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Palmyra                     1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 2   Pell Lake Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Pleasant Prairie Main       1     0         0          0         1      100.00
                              Office
CENTRAL   Lakeland   MPOO 2   Powers Lake                 1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Rochester                   1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 2   Salem Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Silver Lake Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Somers Post Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   South Milwaukee             1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 2   Springfield Main Office     1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 2   Sturtevant Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Trevor                      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Twin Lakes Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Union Grove Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Wales Post Office.          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Walworth Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Waterford Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Whitewater Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Williams Bay Main Office    1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Wilmot Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Woodworth Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 2   Zenda                       1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Adams Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Adell Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Allenton                    1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Arlington                   1     0         0          0         1     100.00
     Case 1:20-cv-03127-SAB               ECF No. 113-3      filed 11/08/20   PageID.3288 Page 3 of 17
CENTRAL   Lakeland   MPOO 3   Ashippun Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Baraboo Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Beaver Dam                 1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Belgium Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Brandon                    1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Briggsville Main Office    1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Brookfield Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Brownsville                1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Burnett                    1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Butler Main Office         1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Cambria Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Campbellsport Main         1     0         0          0         1      100.00
                              Office
CENTRAL   Lakeland   MPOO 3   Cascade Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Cazenovia Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Cedar Grove Main Office    1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Cedarburg Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Chilton Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Cleveland                  1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Clyman Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Colgate                    1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Columbus Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Dalton Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Delafield Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Doylestown Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Eden Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Elkhart Lake Main Office   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Elm Grove Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   ELRoy Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Endeavor Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Fairwater Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Fall River Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Fox Lake                   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Fredonia Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Friendship Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Friesland Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Germantown Post Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Glenbeulah                 1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Grafton Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Grand Marsh Main Office    1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Hartford Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Hartland Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Hillpoint                  1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Hingham                    1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Horicon Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Hubertus Main Office       1     0         0          0        1      100.00
     Case 1:20-cv-03127-SAB                 ECF No. 113-3     filed 11/08/20   PageID.3289 Page 4 of 17
CENTRAL   Lakeland   MPOO 3   Hustisford Main Office      1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Iron Ridge Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Ixonia Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Jackson Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Johnson Creek Main Office   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Juneau Wi, Post Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Kewaskum Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Kiel Main Office            1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Kingston Main Office        1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Kohler                      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   La Valle Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Lake Delton Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Lannon Main Office          1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Lebanon Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Lime Ridge Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Loganville Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Lomira Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Lyndon Station Main         1     0         0          0         1      100.00
                              Office
CENTRAL   Lakeland   MPOO 3   Malone Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Markesan Main Office        1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Marquette Main Office       1     0         0          0         1      100.00
                              (Wi)
CENTRAL   Lakeland   MPOO 3   Mauston Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Mayville Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Menomonee Falls             1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Merton Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Montello Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Mount Calvary               1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Nashotah Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Neosho Main Office          1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   New Holstein Main Office    1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   New Lisbon                  1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Newburg Main Office         1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Newton Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   North Freedom               1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   North Lake Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Oakfield Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Oconomowoc Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Okauchee Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Oostburg Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Oxford Main Office          1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Packwaukee                  1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Pardeeville                 1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Pewaukee Carrier Annex      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Pewaukee Main (Retail)      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Plymouth Post Office        1     0         0          0        1      100.00
     Case 1:20-cv-03127-SAB                 ECF No. 113-3    filed 11/08/20   PageID.3290 Page 5 of 17
CENTRAL   Lakeland   MPOO 3   Port Washington Main       1     0         0          0         1      100.00
                              Office
CENTRAL   Lakeland   MPOO 3   Portage                    1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Poynette                   1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Randolph Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Random Lake Main Office    1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Reedsburg Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Reeseville                 1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Richfield Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Rio Main Office            1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Rock Springs Main Office   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Rubicon Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Saint Cloud Main Office    1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Saukville Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Sheboygan Falls            1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Sheboygan Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Slinger Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Stockbridge                1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Sullivan                   1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Sussex Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Theresa Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Thiensville                1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Union Center               1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Waldo                      1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 3   Watertown Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Waupun Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   West Bend                  1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Westfield                  1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Wisconsin Dells            1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Wonewoc Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 3   Wyocena                    1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Afton                      1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Albany                     1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Arena                      1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Argyle Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Avalon Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Avoca Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Bagley Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Barneveld                  1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Beetown Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Belleville                 1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Belmont Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Beloit Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Benton Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Black Earth Main Office    1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Blanchardville             1     0         0          0         1     100.00
     Case 1:20-cv-03127-SAB                ECF No. 113-3      filed 11/08/20   PageID.3291 Page 6 of 17
CENTRAL   Lakeland   MPOO 4   Bloomington                 1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Blue Mounds Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Blue River                  1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Boscobel                    1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Brodhead Main Office        1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Brooklyn Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Browntown                   1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Cambridge Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Cassville Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Clinton Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Cobb Main Office            1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Cottage Grove Main Office   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Cross Plains                1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Cuba City Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Dane                        1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Darlington Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   De Forest Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Deerfield Wi, Main Office   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Dickeyville Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Dodgeville Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Downtown Janesville         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Edgerton Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Evansville Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Fennimore Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Footville Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Fort Atkinson Main Office   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Glen Haven                  1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Gotham                      1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Gratiot                     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Hazel Green Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Highland                    1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Hollandale Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Janesville Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Jefferson Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Juda                        1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Kieler Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Lake Mills                  1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Lancaster Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Linden Main Office          1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Livingston Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Lodi Main Office            1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Lone Rock Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Lowell                      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Marshall                    1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Mazomanie                   1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Mc Farland Main Office      1     0         0          0         1     100.00
     Case 1:20-cv-03127-SAB                ECF No. 113-3       filed 11/08/20   PageID.3292 Page 7 of 17
CENTRAL   Lakeland   MPOO 4   Merrimac Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Milton Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Mineral Point Main Office    1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Monroe Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Montfort                     1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Monticello                   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Morrisonville Main Office    1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Mount Hope Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Mount Horeb Main Office      1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Muscoda                      1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   New Glarus Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Oregon Wi, Main Office       1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Orfordville Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Patch Grove Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Plain Main Office            1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Platteville Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Potosi                       1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Prairie Du Chien Main        1     0         0          0         1      100.00
                              Office
CENTRAL   Lakeland   MPOO 4   Prairie Du Sac Main Office   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Rewey Main Office            1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Richland Center Main         1     0         0          0         1      100.00
                              Office
CENTRAL   Lakeland   MPOO 4   Ridgeway                     1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Sauk City Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Sextonville Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Sharon                       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Shullsburg Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Sinsinawa Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   South Wayne Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Spring Green Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Stitzer Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Stoughton Carrier Annex      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Stoughton Main Office        1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Sun Prairie Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Waterloo Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Waunakee                     1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Wauzeka                      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 4   Windsor                      1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 4   Woodford                     1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Abrams Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Algoma Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Almond Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Appleton Main Office         1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Baileys Harbor               1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Bancroft Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Bear Creek Main Office       1     0         0          0        1      100.00
     Case 1:20-cv-03127-SAB                 ECF No. 113-3     filed 11/08/20   PageID.3293 Page 8 of 17
CENTRAL   Lakeland   MPOO 5   Berlin Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Big Falls Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Black Creek Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Bonduel                     1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Brillion Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Brussels                    1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Butte Des Morts Main        1     0         0          0         1      100.00
                              Office
CENTRAL   Lakeland   MPOO 5   Caroline Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Casco Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Cecil                       1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Clintonville Main Office    1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Collins Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Coloma Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Combined Locks Main         1     0         0          0         1      100.00
                              Office
CENTRAL   Lakeland   MPOO 5   Dale Main Office            1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   De Pere Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Denmark Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Egg Harbor Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Eldorado Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Ellison Bay                 1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Embarrass Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Ephraim Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Fish Creek Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Fond Du Lac Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Forest Junction Main        1     0         0          0         1      100.00
                              Office
CENTRAL   Lakeland   MPOO 5   Forestville Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Francis Creek Main Office   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Fremont Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Grand Chute                 1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Green Lake Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Greenleaf Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Greenville Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Hancock Wi Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Hilbert Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Hortonville Main Office     1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Iola Main Office            1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Kaukauna Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Kellnersville Main Office   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Kewaunee Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Kimberly Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   King Main Office            1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Krakow Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Larsen Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Leopolis Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Little Chute                1     0         0          0        1      100.00
     Case 1:20-cv-03127-SAB                ECF No. 113-3       filed 11/08/20   PageID.3294 Page 9 of 17
CENTRAL   Lakeland   MPOO 5   Little Suamico Main Office   1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Luxemburg                    1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Manawa Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Manitowoc Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Maribel Main Office          1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Marion Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Menasha Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Mishicot Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Neenah Main Office           1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Neshkoro Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   New Franken                  1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   New London Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Nichols Main Office          1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Ogdensburg Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Omro Main Office             1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Oneida Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Oshkosh Carrier Annex        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Oshkosh Downtown             1     0         0          0         1      100.00
                              Station
CENTRAL   Lakeland   MPOO 5   Oshkosh Post Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Pickett Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Pine River Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Plainfield Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Potter Main Office           1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Poy Sippi Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Princeton Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Pulaski                      1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Readfield Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Redgranite Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Reedsville                   1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Ripon Main Office            1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Rosendale Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Saint Nazianz Main Office    1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Saxeville Main Office        1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Scandinavia Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Seymour Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Shawano Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Sherwood Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Shiocton Main Office         1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Sister Bay Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Sturgeon Bay                 1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Suamico Main Office          1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Tisch Mills Main Office      1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Two Rivers Main Office       1     0         0          0        1      100.00
CENTRAL   Lakeland   MPOO 5   Valders                      1     0         0          0         1     100.00
CENTRAL   Lakeland   MPOO 5   Van Dyne Main Office         1     0         0          0        1      100.00
    Case 1:20-cv-03127-SAB                ECF No. 113-3     filed 11/08/20   PageID.3295 Page 10 of 17
CENTRAL   Lakeland   MPOO 5   Washington Island Main    1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 5   Waukau Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 5   Waupaca Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 5   Wautoma Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 5   Weyauwega Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 5   Whitelaw Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 5   Wild Rose Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 5   Winnebago Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 5   Winneconne Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 5   Wrightstown               1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Abbotsford                1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Amberg                    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Amherst Junction Main     1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 6   Amherst Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Aniwa Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Antigo Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Argonne Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Armstrong Creek Main      1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 6   Arpin Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Athelstane Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Athens Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Auburndale Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Babcock Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Birnamwood                1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Blenker Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Boulder Junction Main     1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 6   Bowler                    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Brantwood Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Brokaw Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Butternut Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Chili Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Clam Lake                 1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Colby Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Coleman Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Conover Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Crandon                   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Crivitz Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Curtiss Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Custer Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Deerbrook Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Dorchester Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Eagle River Main Office   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Edgar Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Eland Main Office         1      0        0           0        1      100.00
    Case 1:20-cv-03127-SAB                 ECF No. 113-3      filed 11/08/20   PageID.3296 Page 11 of 17
CENTRAL   Lakeland   MPOO 6   Elcho Main Office           1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Fence Main Office           1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Fifield Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Florence Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Gillett Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Gilman Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Gleason Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Glen Flora                  1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Glidden Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Goodman Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Granton Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   GreeNWood Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Gresham Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Harshaw Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Hatley Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Hawkins                     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Hazelhurst Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Hurley Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Irma Main Office            1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Iron Belt Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Junction City Main Office   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Kennan Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Keshena                     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Lac Du Flambeau Main        1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 6   Lake Tomahawk Main          1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 6   Lakewood                    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Land O Lakes Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Laona                       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Lena Wi, Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Long Lake Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Loyal Main Office           1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Lublin Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Manitowish Waters Main      1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 6   Marathon Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Marinette Post Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   MarSHField                  1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Mattoon Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Medford Post Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Mellen Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Mercer Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Merrill Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Minocqua                    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Montreal Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Mosinee Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Mountain Main Office        1      0        0           0        1      100.00
    Case 1:20-cv-03127-SAB              ECF No. 113-3         filed 11/08/20   PageID.3297 Page 12 of 17
CENTRAL   Lakeland   MPOO 6   Neillsville Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Nekoosa Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Nelsonville Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Neopit                      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Niagara Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Oconto Falls                1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Oconto Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Ogema Main Office           1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Owen Main Office            1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Park Falls Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Pelican Lake Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Pembine Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Peshtigo Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Phelps Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Phillips Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Pickerel Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Pittsville Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Plover Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Port Edwards Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Porterfield Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Pound Main Office           1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Prentice Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Presque Isle                1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Rhinelander Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Rib Lake Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Ringle Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Rosholt                     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Rothschild Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Rudolph Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Saint Germain               1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Saxon                       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Sayner Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Schofield Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Spencer Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Stetsonville Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Stevens Point Main Office   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Stratford Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Summit Lake Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Suring Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Three Lakes                 1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Tigerton Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Tilleda Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Tomahawk Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Tony Main Office            1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Townsend Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Tripoli Main Office         1      0        0           0        1      100.00
    Case 1:20-cv-03127-SAB              ECF No. 113-3         filed 11/08/20   PageID.3298 Page 13 of 17
CENTRAL   Lakeland   MPOO 6   Unity Main Office           1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Vesper Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Wabeno Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Wausau Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Wausaukee Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Westboro Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   White Lake Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Willard Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Wisconsin Rapids Main       1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 6   Withee Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Wittenberg Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 6   Woodruff Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Apple River Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Ashton Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Baileyville Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Belvidere Post Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Byron                       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Caledonia Il, Main Office   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Cedarville Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Chadwick Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Chana Main Office           1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Cherry Valley Main Office   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Dakota Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Davis                       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Davis Junction Main Offic   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Deerfield Il, Main Office   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Dixon Main Office           1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Durand Post Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   East Dubuque Post Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Edison Square Station       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Eleroy Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Elizabeth Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Forreston Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Franklin Grove Main Offic   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Freeport Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Galena Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Galena Square               1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Galt Main Office            1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Garden Prairie Main Offic   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   German Valley Main          1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 7   Glencoe Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Golf Post Office            1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Great Lakes Branch          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Gurnee Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Hanover Main Office         1      0        0           0        1      100.00
    Case 1:20-cv-03127-SAB              ECF No. 113-3         filed 11/08/20   PageID.3299 Page 14 of 17
CENTRAL   Lakeland   MPOO 7   Harmon Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Highland Park Main Office   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Highwood Post Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Holcomb Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Kenilworth Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Lake Bluff Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Lake Forest Carrier Annex   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Lake Forest Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Lanark                      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Leaf River Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Lena Il, Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   LindeNWood Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Mc Connell Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Milledgeville Main Office   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Monroe Center Main          1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 7   Morton Grove                1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Mount Carroll Main Office   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Mount Morris Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Nachusa Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Nora Main Office            1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   North Chicago Main Office   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Northbrook Downtown         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Northbrook Post Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Orangeville Post Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Oregon Il, Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Park Ridge Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Pearl City Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Pecatonica Post Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Polo Main Office            1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Poplar Grove Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Ridott Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Rochelle Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Rock City Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Rock Falls Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Rockton Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Roscoe Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Russell Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Savanna Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Scales Mound Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Seward Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Shannon Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Shirland Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   South Beloit Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Sterling Post Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Stillman Valley Main Off    1      0        0           0        1      100.00
    Case 1:20-cv-03127-SAB                 ECF No. 113-3      filed 11/08/20   PageID.3300 Page 15 of 17
CENTRAL   Lakeland   MPOO 7   Stockton Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Techny Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Wadsworth Post Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Warren Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Waukegan                    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Wilmette Main Post Office   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Winnebago Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Winslow Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Winthrop Harbor Main        1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 7   Woosung Post Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 7   Zion Post Office            1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 8   Capitol Station Delivery    1      0        0           0        1      100.00
                              Unit
CENTRAL   Lakeland   MPOO 8   Capitol Station Retail      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 8   Hilldale                    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 8   Madison Main - Carrier      1      0        0           0        1      100.00
                              Annex
CENTRAL   Lakeland   MPOO 8   Madison Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 8   Middleton Branch            1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 8   Monona                      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 8   South Side                  1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 8   University                  1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 8   Verona Branch               1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 8   Westside                    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Antioch Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Barrington                  1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Barrington Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Buffalo Grove               1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Capron                      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Cary Main Office            1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Crystal Lake Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Fox Lake Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Fox River Grove Main        1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 9   Grayslake Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Harvard Main Office         1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Hebron Main Office          1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Ingleside Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Island Lake Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Lake Villa Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Lake Zurich Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Libertyville Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Lincolnshire Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Mc Henry Main Office        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Mount Prospect              1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Mundelein Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Palatine Main Office        1      0        0           0        1      100.00
    Case 1:20-cv-03127-SAB              ECF No. 113-3        filed 11/08/20   PageID.3301 Page 16 of 17
CENTRAL   Lakeland   MPOO 9   Prospect Heights Main      1      0        0           0        1      100.00
                              Office
CENTRAL   Lakeland   MPOO 9   Richmond Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Ringwood Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Round Lake Main Office     1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Spring Grove Main Office   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Vernon Hills Branch        1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Wauconda                   1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Wheeling Main Office       1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Wonder Lake Main Office    1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO 9   Woodstock Main Office      1      0        0           0        1      100.00
CENTRAL   Lakeland   MPOO     Airport Mail Center        1      0        0           0        1      100.00
                     M        Station
CENTRAL   Lakeland   MPOO     Bay View Saint Francis     1      0        0           0        1      100.00
                     M        Station
CENTRAL   Lakeland   MPOO     Bradley Carrier Annex      1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Dr Martin Luther King JR   1      0        0           0        1      100.00
                     M        Station
CENTRAL   Lakeland   MPOO     Fred John Station          1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Greenfield Branch          1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Hampton Station            1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Harbor Station             1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Hilltop Station            1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Juneau Station Branch      1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Mid City Station           1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Milwaukee Main Office      1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     North Milwaukee Station    1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     North Shore Branch         1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Parklawn Station           1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Root River Branch          1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Sequoia Retail Unit        1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Shorewood Branch           1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Shorewood Carrier Annex    1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Teutonia Station           1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Tuckaway Branch            1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Va Hospital                1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Wauwatosa Branch           1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     West Allis Branch          1      0        0           0        1      100.00
                     M
    Case 1:20-cv-03127-SAB              ECF No. 113-3        filed 11/08/20   PageID.3302 Page 17 of 17
CENTRAL   Lakeland   MPOO     West Milwaukee             1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO     Western Station            1      0        0           0        1      100.00
                     M
CENTRAL   Lakeland   MPOO T   Palatine Proc/Dist Boxes   1      0        0           0        1      100.00
